NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARISTIDE H. NOUCHET,                            No.    18-15096

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00712-GMN-
                                                CWH
 v.

MANDALAY CORPORATION, DBA                       MEMORANDUM*
Mandalay Bay Resort and Casino,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Aristide H. Nouchet appeals pro se from the district court’s summary

judgment in his employment action alleging violations of Title VII. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Manatt v. Bank of Am.,

NA, 339 F.3d 792, 796 (9th Cir. 2003). We may affirm on any basis supported by


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We

affirm.

      The district court properly granted summary judgment on Nouchet’s Title

VII race discrimination claim because Nouchet failed to raise a genuine dispute of

material fact as to whether defendant’s legitimate, nondiscriminatory reasons for

disciplining him were pretextual. See Chuang v. Univ. of Cal. Davis Bd. of Trs.,

225 F.3d 1115, 1123-24 (9th Cir. 2000) (setting forth the elements of a Title VII

discrimination claim and the burden-shifting framework); Steckl v. Motorola, Inc.,

703 F.2d 392, 393 (9th Cir. 1983) (plaintiff must present “specific, substantial

evidence of pretext”).

      Summary judgment on Nouchet’s Title VII retaliation claim was proper

because Nouchet failed to raise a genuine dispute of material fact as to whether

defendant’s legitimate, nondiscriminatory reasons for disciplining him were

pretextual. See Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1108 (9th Cir.

2008) (setting forth elements of a Title VII retaliation claim).

      The district court properly granted summary judgment on Nouchet’s Title

VII hostile work environment claim because Nouchet failed to raise a genuine

dispute of material fact as to whether any alleged conduct was sufficiently severe

or pervasive to alter the conditions of his employment and create an abusive work

environment. See Manatt, 339 F.3d at 798 (elements of a prima facie case of


                                           2                                  18-15096
hostile work environment based on race under Title VII).

      We do not consider matters not specifically and distinctly raised in the

opening brief, or arguments and allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not consider

documents not presented to the district court. See United States v. Elias, 921 F.2d

870, 874 (9th Cir. 1990) (“Documents or facts not presented to the district court

are not part of the record on appeal.”).

      Defendant’s motion to strike exhibits not presented to the district court, as

set forth in its answering brief, is denied as unnecessary.

      AFFIRMED.




                                           3                                   18-15096